Citation Nr: 0202823	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  98-15 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a stomach disorder for 
the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from May 1942 to 
October 1945.  At the time of his death in August 1993, his 
claim of entitlement to service connection for a stomach 
disorder had been remanded (September 1992) by the United 
States Court of Appeals for Veterans Claims (Court) to the 
Board of Veterans' Appeals (Board), which, in turn, had 
remanded the claim (March 1993) to the Department of Veterans 
Affairs (VA) Pittsburgh, Pennsylvania, Regional Office (RO) 
for additional development.  The appellant is one of the 
veteran's four daughters and is acting as the executrix of 
the veteran's estate.  

This appeal for accrued benefits initially came before the 
Board from a March 1997 rating decision by the RO and was 
remanded in July 2000 for reevaluation by the RO under new 
legal precedent from the Court.  Following return of the 
claim from the RO, the Board determined in a September 2000 
decision that new and material evidence had been submitted 
with regard to the veteran's claim of entitlement to service 
connection for a stomach disorder prior to his death so as to 
permit reopening of the previously denied and final claim, 
but denied the claim as not well grounded.  In a March 2001 
Joint Motion for Remand, the Secretary of VA and the 
appellant's representative agreed that the claim had to be 
remanded to permit the Board to adjudicate the claim under 
the Veterans Claims Assistance Act of 2000 (VCAA), section 4, 
114 Stat. 2096, (2000), which was signed into law by the 
President on November 9, 2000, because the VCAA represented a 
change in the law applicable to the appellant's claim, and 
she was entitled to have her claim adjudicated under the 
version of the law that was more favorable to her.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In an April 
2001 Order, the Court granted the Joint Motion and vacated 
the Board's September 2000 decision.  



FINDINGS OF FACT

1.  The veteran's death on August [redacted], 1993, was due to acute 
inferior wall myocardial infarction.  

2.  Service connection was denied for a stomach disorder in a 
March 1985 rating decision.  

3.  The evidence received since the March 1985 rating 
decision became final, and prior to the veteran's death, was 
significant and must be considered in order to fairly decide 
the merits of the claim of entitlement to service connection 
for a stomach disorder.  

4.  The medical evidence of record at the time of the 
veteran's death did not demonstrate that he had a stomach 
disorder that was related to military service.  

5.  The veteran was not owed any VA benefits at the time of 
his death.  


CONCLUSIONS OF LAW

1.  The evidence received by VA after the March 1985 rating 
decision was new and material, and the claim for service 
connection for a stomach disorder is reopened.  38 U.S.C.A. 
§§ 1110, 5103A, 5107, 5108, 7105(c) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (2001).  

2.  The veteran did not have a stomach disorder that was 
incurred in or aggravated by wartime service, nor may one be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R.§§ 3.303, 3.307, 3.309 (2001).  
3.  The appellant is not entitled to accrued VA benefits.  38 
U.S.C.A. §§ 5103A, 5107, 5121(a) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.1000 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had a claim of entitlement to service connection 
for a stomach disorder pending at the time of his death on 
August [redacted], 1993.  The appellant subsequently filed a claim 
for accrued benefits with respect to the claim, asserting 
that service connection was warranted for the veteran's 
postservice stomach disability because the evidence 
established that the stomach disability for which he received 
treatment after service was related to stomach problems he 
experienced in service.  

Because the VCAA redefined the obligations of VA with respect 
to the duty to assist, the Board has reviewed the appellant's 
claim in light of recently promulgated regulations by VA 
concerning its duty to assist under the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Board finds that the 
duties to assist provided under the new statute and 
regulations have been fulfilled in that the veteran's service 
medical records and VA medical records have been associated 
with the claims file, and the appellant has not indicated the 
existence of any additional evidence that might be pertinent 
to the claim.  Additionally, the August 1998 Statement of the 
Case and the July 2000 Supplemental Statement of the Case 
provided adequate notice of the laws and regulations 
pertaining to accrued benefits and informed the appellant of 
what evidence was needed to demonstrate that she was entitled 
to accrued benefits on the basis that service connection was 
warranted for the veteran's stomach disorder at the time of 
his death.  The Board notes that the appellant did not elect 
to present testimony at a personal hearing.  Therefore, the 
Board concludes that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

If the evidence of record prior to August [redacted], 1993, 
demonstrates that he would have prevailed on his claim of 
entitlement to service connection for a stomach disorder that 
was pending at the time of his death, then the appellant may 
be entitled to accrued benefits.  The law applicable to 
accrued benefits provides that certain individuals may be 
paid periodic monetary benefits (due and unpaid for a period 
not to exceed two years) to which a veteran was entitled at 
the time of his or her death under existing ratings or 
decisions, or based on evidence in the file at the time of 
his or her death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  An application for payment of accrued benefits 
must be filed within one year of the date of the veteran's 
death, and benefits may be paid to the veteran's spouse, 
children, and dependent parents.  In all other instances, 
only so much of the accrued benefit may be paid as necessary 
to reimburse the person who bore the expense of the last 
sickness or burial.  38 C.F.R. § 3.1000(c).  

The evidence on file at the time of the veteran's death 
consists of all evidence received by VA prior to August [redacted], 
1993.  Based on the Court's decision in Hayes v Brown, 4 Vet. 
App. 353 (1993), which held that evidence in the constructive 
possession of VA prior to the date of a veteran's death, as 
well as the death certificate, is considered as being in the 
file at the date of death although not physically placed in 
the file until after the veteran's death.  The veteran's 
death certificate in this case, although not received until 
after August [redacted], 1993, is considered as being on file at the 
time of his death.  

In reviewing the claims file, the Board notes that a claim 
for service connection for a stomach disorder was initially 
denied by an October 1949 rating decision.  A December 1980 
Board decision denied claims for service connection for a 
gall bladder disorder and a duodenal ulcer, with the latter 
denied on the basis that new and material evidence had not 
been received to permit reopening of a previously denied and 
final claim for the disorder.  A June 1982 Board decision 
again denied a claim of entitlement to service connection for 
a duodenal ulcer, finding that new and material evidence had 
been received sufficient to reopen the previous and final 
denial of such a claim.  A March 1985 rating decision 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a stomach disorder, and the veteran did not 
file an appeal of that rating decision within one year after 
receiving notification thereof in April 1985.  

Thus, the initial question that must be addressed by the 
Board at this time is whether new and material evidence was 
received subsequent to the March 1985 rating decision 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a stomach disorder.  

A claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which 
is both new and material under the applicable statutory and 
regulatory provisions.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, VA will then evaluate the merits of the claim after 
ensuring that the broad duty to assist under 38 U.S.C.A. § 
5103A has been fulfilled.  Elkins v. West, 12 Vet. App. 209 
(1999).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513.  See also Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Evidence of record at the time of the March 1985 rating 
decision included the veteran's service medical records.  
Nurse's notes and clinical records dated in August 1945 
showed that he was "observed for peptic ulcer."  He was seen 
on August 29, 1945, for evaluation of a complaint of 
epigastric discomfort, and it was noted that he had 
experienced a tough trip from Germany to England during which 
he had developed complaints of passing gas and heartburn or 
epigastric discomfort that were relieved by belching and/or 
soda bicarbonate.  It was reported that he ate well and had 
no loss of weight or vomiting, and that he had "no complaints 
at present" and wanted to leave.  The impression was "[n]o 
disease, observation for vague, intermittent belching due to 
situational factors."  A September 1, 1945, clinical record 
listed the above impression as the final diagnosis.  The 
October 1945 discharge examination report noted that clinical 
evaluation of the veteran's abdominal viscera revealed normal 
findings and that he had experienced two attacks of gall 
bladder trouble for which dispensary treatment had been 
provided in 1945.  

Postservice evidence considered in March 1985 included a 
hospitalization summary which showed that the veteran was 
admitted in July 1949 with a diagnosis of a duodenal ulcer.  
A March 1981 statement from the veteran's private physician, 
L.G., M.D., indicated that the veteran was examined and 
treated for a stomach ulcer in 1947.  A subsequent, undated 
letter, received by VA in 1981, indicated that the veteran 
was first treated by L.G, M.D., in May 1946, for a complaint 
of pain in the stomach, for which he was treated with 
medication and a special diet, and diagnosed with a stomach 
ulcer.  Also considered were transcripts of the veteran's 
testimony at personal hearings conducted in August 1980 and 
October 1981 concerning the origins of his stomach problems, 
and several lay statements from friends that described the 
veteran's postservice physical condition, including stomach 
problems.  

The evidence received since the March 1985 rating decision 
consists of lay statements, transcripts of Regional Office 
hearings held in April 1990 and November 1990, a narrative 
account of the veteran's WWII activities, medical evidence 
received in August 1993, prior to the veteran's death, and a 
copy of the veteran's death certificate.  A lay statement 
from a postservice co-worker, received in March 1989, is a 
duplicate of a lay statement originally received by the RO in 
June 1981 and, therefore, is not new by definition.  A 
December 1989 lay statement indicated that the veteran's 
physical condition had worsened from the time of entering 
service and discharge from service; however, this statement 
is not material to the issue of whether the veteran 
manifested a stomach condition that is related to his 
service.  The information contained in the two hearing 
transcripts consists of the veteran's contentions that a 
chronic stomach condition was manifested during service, and 
although credible, is also duplicative of evidence and 
contentions previously of record and, therefore, not new.  
The portion of the narrative account of the veteran's WWII 
activities relevant to a stomach condition is also 
duplicative of contentions previously of record, and, 
therefore, not new.  The copy of the veteran's death 
certificate shows that he died on August [redacted], 1993, and that 
the cause of death was an acute inferior wall myocardial 
infarction.  

A May 1983 medical record, received by VA in June 1993, 
summarized the veteran's hospitalizations and diagnoses as 
the following: (1)"hypertrophied Brenner's glands, duodenum", 
in June 1963; (2) biliary dysfunction in July 1967; (3) a 
right inguinal hernia and hiatal hernia in June 1969; (4) 
gastric retention, superficial gastric ulceration, gastritis, 
and irregularity of the ileocecal valve in April 1971; (5) 
biliary tract disease in December 1972; (6) chronic 
cholecystitis and cholelithiasis, gastritis, and 
diverticulosis of the colon in January 1975, when a 
cholecystectomy was performed; and (7) abdominal pain of 
undetermined etiology in November 1979.  Additional records 
received in August 1993 revealed that the veteran underwent a 
subtotal gastrectomy in June 1963, and was assessed with 
reflux esophagitis in December 1972 and acute gastritis in 
January 1982.  

After a review of the medical evidence submitted subsequent 
to the March 1985 rating decision but prior to the veteran's 
death, the Board finds that it is new, material, in that it 
relates to the veteran's postservice "stomach condition," and 
of such significance that it must be considered.  Therefore, 
the Board finds that the veteran's claim would have been 
reopened prior to his death, and will now determine whether 
the evidence of record at the time of his death demonstrates 
that he was entitled to service connection for a stomach 
disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and peptic ulcer disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

The Board notes that symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology.  Moreover, a 
condition noted during service does not require any type of 
special or written documentation, such as being recorded in 
an examination report, either contemporaneous to service or 
otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
However, medical evidence is required to demonstrate a 
relationship between a present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

Although the veteran was diagnosed with a variety of stomach 
ailments during the many years between service and death, the 
medical evidence on file at the date of his death does not 
show that he had a stomach condition that was incurred in, or 
aggravated by, his active military service.  While service 
medical records show that he was treated for various 
abdominal problems, there is no nexus opinion from a medical 
professional linking any of the veteran's postservice stomach 
conditions with the abdominal symptoms manifested during 
service.  Therefore, as the evidence does not establish that 
service connection was warranted for a stomach disorder at 
the time of the veteran's death, there are no accrued 
benefits to which the appellant may be entitled.  

The appellant's representative argues that the appellant's 
claim should include additional evidence not on file at the 
date of the veteran's death, and should be developed 
accordingly.  Specifically, she avers that development 
pertaining to the veteran's claim, ordered by the Court in 
its September 1992 Order and requested by the 1993 BVA remand 
(prior to his death) was incomplete, and that there is now a 
duty to assist the appellant in obtaining this evidence, 
including a medical opinion.  However, the Board notes that 
only the evidence of record at the time of a veteran's death 
is considered in a claim for accrued benefits.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(a).  As noted above, certain 
governmental records are deemed to be in the constructive 
possession of VA at the time of the veteran's death, as well 
as his death certificate, will be deemed to be in the file at 
the time of death.  In this case, there is no such evidence 
that allegedly was part of the veteran's claims file at the 
time of his death, except for the death certificate that was 
discussed above.  That is, no governmental records were 
physically placed in the claims file subsequent to the 
veterans' death, or were alleged or shown to be in existence, 
that would trigger an analysis of whether VA had constructive 
possession of them on or before the date of his death.  

The representative argues that the veteran's death prior to 
completion of the development, should not relieve VA of its 
legal obligation to complete the development ordered by the 
Court, because to do so would give VA no incentive to comply 
with its legal duties, but, rather, might provide incentive 
to delay cases, particularly those cases involving aged 
veterans.  The Board would like to point out that Congress 
has given VA a mandate of helping veterans, a responsibility 
that VA takes very seriously.  VA does not look for 
incentives to delay a case in the hopes that the veteran 
might die before his/her claim can be fully adjudicated.  
Additionally, the Board notes that the Court held in Landicho 
v. Brown, 7 Vet. App 42, 54 (1994) that where a veteran dies 
while the denial by the Board of his claim is pending before 
the Court on appeal the appropriate remedy is to vacate the 
Board decision from which the appeal was taken and to dismiss 
the appeal, which, the Court reasoned, would ensure that the 
Board decision and the underlying RO decision (that would be 
nullified because that merits adjudication was subsumed in 
the Board decision) would have no preclusive effect in the 
adjudication of any accrued-benefits claims derived from the 
veteran's entitlements.  See Yoma v. Brown, 8 Vet. App. 298 
(1995) (per curiam order) (relying on Robinette v. Brown, 
8 Vet. App. 69, 80 (1995)); see also Hudgins v. Brown, 8 Vet. 
App. 365, 368 (1995) per curiam order).  Therefore, the Board 
finds that, in this case, the veteran's claim for service 
connection for a stomach disorder ended when he died, and any 
development ordered by the Court with respect to that claim 
became moot.  

The representative asserts that the VCAA supercedes 
38 U.S.C.A. § 5121, and, therefore, the mandated duty to 
assist described in the VCAA applies in cases of accrued 
benefits, and would, in this case, include a medical opinion 
concerning the etiology of the veteran's stomach disability 
at the time of death.  The Board notes, however, that nothing 
in the legislative history of the VCAA indicates any 
intention by Congress to have the VCAA supersede the 
provisions of 38 U.S.C.A. § 5121, which limits claims for 
accrued benefits to considering the evidence of record at the 
time of the veteran's death.  Therefore, a medical opinion 
generated after a veteran's death would not qualify as 
evidence of record at the time of death, and could not be 
considered in a claim for accrued benefits.  



ORDER

The claim is reopened; however, entitlement to service 
connection for a stomach disorder for the purpose of accrued 
benefits is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

